Citation Nr: 0515823	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND portion of this document.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

3.  The veteran does not have current diagnosis of 
hypertension.


CONCLUSION OF LAW

Service connection is not warranted for hypertension.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on the veteran's claim of entitlement to 
service connection for hypertension.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claim of service connection for hypertension 
was received on December 28, 1998.  Thereafter, in a rating 
decision dated in November 1999, the veteran's claim was 
denied.  Only after that rating action was promulgated did 
the RO, on December 17, 2001, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim of service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  That was because it 
was legally impossible to provide the veteran VCAA notice 
prior to the November 1999 rating decision, because the VCAA 
was not enacted until November 2000.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on December 17, 2001, was not 
given prior to the first AOJ adjudication of this claim, the 
notice was provided by VA at that time, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, the veteran's case was readjudicated.  A 
Supplemental Statement of the Case (SSOC), re-adjudicating the 
veteran's claim of service connection for hypertension, was 
provided to the veteran in November 2004.  This action 
essentially cured the error in the timing of the notice.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on December 17, 
2001, complied with these requirements.

Additionally, the Board notes that the December 17, 2001 
letter to the veteran properly notified him of his statutory 
rights.  That is, even though the letter requested a response 
within 60 days, a recently enacted amendment to the VCAA 
clarified that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, private medical records, and VA medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  As 
discussed further in the REMAND portion of this document, 
there is evidence in the record that the veteran receives 
disability benefits from the Social Security Administration 
(SSA); however, the SSA has indicated that no records 
regarding the veteran's claim for benefits or decision on 
that claim are available.  Although the decision by the SSA 
awarding such benefits, as well as any records upon which 
that decision was based, have not been obtained, the Board 
finds that any such records from the SSA are not relevant to 
the issue of entitlement to service connection for 
hypertension.  The record demonstrates that the veteran 
sought SSA disability benefits for his psychiatric disorder 
not for his claimed hypertension.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided a VA examination in May 1999.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Further, the RO's efforts have substantially 
complied with the instructions contained in the March 2001 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the veteran resulting from this Board decision does not 
affect the merits of his claim or his substantive rights, for 
the reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2004).  There is no reasonable 
possibility that further assistance to the veteran would 
substantiate his claim.  See 38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records, contentions by the veteran 
and his representative, private medical records for treatment 
of the veteran in 1965, records of VA treatment of the 
veteran dated from October 1998 to October 2002, a VA 
examination report dated in May 1999, and statements by the 
veteran's parents, spouse, and friends.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show for 
his claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In accordance with the presumptive service connection 
provisions, hypertension may be presumed to have been 
incurred during active military service if manifested to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

An April 1966 statement from Seymour Kalechstein, M.D., 
indicates that he treated the veteran for hypertension in 
February 1965.  An undated statement by Dr. Harold Teplitz 
indicates that he treated the veteran for hypertension on 
March 23, 1965.  This is the only positive medical evidence 
in the claims folder showing a diagnosis of hypertension.  It 
is rebutted by other medical evidence in the claims folder 
showing that there is no competent evidence in the record of 
treatment of the veteran for hypertension during or after his 
military service.  At the veteran's August 1965 enlistment 
examination, the veteran's heart and vascular system were 
evaluated as normal.  The veteran's blood pressure was 
122/70.  At the veteran's October 1967 separation 
examination, the veteran's heart and vascular system were 
evaluated as normal.  The veteran's blood pressure was 
132/86.  The veteran reported a history of high or low blood 
pressure.  He explained that he had been diagnosed with 
hypertension in February 1965 and had been denied enlistment 
in the Marines at that time but that he had received no 
treatment for hypertension.

At a May 1999 VA hypertension examination, the veteran 
reported that his blood pressure was occasionally elevated 
intermittently for years.  He did not know when he was 
diagnosed with hypertension.  He did not recall whether he 
had ever taken medication for hypertension.  The physicians 
who treated him currently had not made any comments about his 
blood pressure or given him any medication.  After examining 
the veteran and taking the veteran's blood pressure multiple 
times, the examiner diagnosed normotensive adult male.  The 
veteran was later examined as a VA outpatient in May 2002.  
The veteran's blood pressure was 133/72.  Multiple diagnoses 
were made, but hypertension was not diagnosed.  The record 
contains no competent evidence of current hypertension.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. § 1110 (West 2002).  In this case, the 
veteran does not currently have hypertension.  The only 
competent evidence of diagnosis or treatment for hypertension 
indicates that the veteran had hypertension in February or 
March 1965, before he entered into service.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
of service connection for hypertension.

Although the veteran clearly believes that he has 
hypertension that is related to his military service, his 
statements are not competent evidence to establish any such 
diagnosis or relationship.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because the 
veteran is not shown to be a medical professional, he is not 
competent to make a determination that he has hypertension or 
that his alleged hypertension is related to his military 
service or any applicable presumptive period thereafter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 95 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Because there is no competent evidence establishing a current 
diagnosis of hypertension, the veteran's claim for service 
connection must fail.  Accordingly, because the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for hypertension, the claim must be 
denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The issue of entitlement to service connection for PTSD is 
not ready for appellate review.

In the March 2001 Remand, the Board directed the RO to obtain 
information regarding the veteran's claim for disability 
benefits with the Social Security Administration (SSA).  In 
December 2001 the National Records Center (NRC) of the SSA 
responded, "After an exhaustive and comprehensive search, 
[the NRC] was unable to locate the [veteran's] folder."  In 
a June 2004 statement, the veteran explained that he had 
received disability benefits from the SSA since July 1998.  
He provided a September 2001 letter from the SSA indicating 
that he received disability benefits from that agency.  The 
veteran should be advised that records from the SSA are not 
available and be requested to identify other sources of 
records from his mental health treatment since service.

Since the last Remand by the Board, the veteran has provided 
additional information regarding his alleged PTSD stressors.  
No attempts have been made to verify the veteran's alleged 
stressors.  Of note is that the veteran has alleged that he 
suffered shrapnel wounds to his legs while in Vietnam.  X-ray 
examination of the veteran's left knee in May 2002 showed a 
very small metallic foreign body in the veteran's left thigh.  
While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  The veteran has 
indicated that he remains in contact with fellow soldiers who 
can verify his alleged stressors, but he has failed to 
provide statement from these men or to provide contact 
information.  Nevertheless, a final effort to develop the 
veteran's alleged stressors is warranted.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Advise the veteran that medical 
records filed with or obtained by the SSA 
in conjunction with his claim for Social 
Security disability benefits are not 
available.  Obtain from the veteran the 
names and addresses of all medical care 
providers who have treated him for any 
psychiatric disorder since October 1967.  
After securing the necessary release, 
obtain these records.  Associate all 
responses with the veteran's claims 
folder.

2.  Notify the veteran that he should 
submit a statement from the fellow 
soldier who served with him in Vietnam in 
Summer 1967 who can corroborate that he 
was hit in the legs by shrapnel.  The 
veteran should also submit statements 
from any other fellow soldiers who can 
corroborate his alleged stressors, 
including a Jimmy D. identified by the 
veteran in a June 4, 2002 statement.  The 
veteran should provide as much specific 
information as he can regarding his 
claimed combat experiences.

3.  Obtain VA records of psychiatric 
treatment of the veteran at the VA 
outpatient clinic in Oakland Park, 
Florida, in 1984.  Request all records 
maintained, to include those maintained 
in paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  Associate all records 
and responses with the claims file.

4.  Contact the appropriate agency to 
clarify the veteran's dates of service in 
Vietnam (The veteran's DD-214 indicates 
that the veteran served overseas in 
Vietnam for 23 days.) and to verify the 
veteran's alleged stressors described in 
his January 1999, June 2002, November 
2002, and August 2004 statements-
including being transported from Cam Rahn 
Bay Air Base to Oakland, California, in a 
C-141 aircraft containing coffins of 
American casualties on approximately July 
9, 1967 (A copy of the veteran's travel 
orders are contained in the claims 
folder.) and collecting bodies and body 
parts of American soldiers on the beach 
between An Khe and Ben Wah, Vietnam on 
approximately July 3, 1967.  The 
veteran's military operational 
specialties (MOSs) appear to have been 
wheeled vehicle mechanic, general supply 
specialist, and unit and organization 
supply specialist.  Request whether those 
MOSs indicate engagement in combat with 
the enemy.  If additional information is 
required from the veteran, he should be 
asked to provide whatever specifics are 
needed.  All responses should be 
associated with the veteran's claims 
folder.

5.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  In any 
event, specifically render a finding as 
to whether the veteran "engaged in 
combat with the enemy."

Specify what stressor or stressors in 
service are established by the record.  
In reaching this determination, address 
any credibility questions raised by the 
record and consider the decision of the 
United States Court of Appeals for 
Veterans Claims in Pentecost v. Principi, 
16 Vet. App. 124 (2002) (holding that the 
supporting evidence need only imply that 
the veteran was personally exposed to the 
stressor).

6.  Specify such stressor(s) for the 
record and then schedule the veteran for 
a VA initial evaluation for PTSD 
examination by a VA psychiatrist to 
determine whether the veteran has PTSD or 
any other psychiatric disorder based on 
such stressor(s).  All indicated tests, 
including appropriate psychological 
studies with applicable subscales, must 
be conducted.

The claims folder, including the 
veteran's October 1967 separation 
examination, the report of a May 1999 VA 
hypertension examination, and the reports 
of VA outpatient treatment of the veteran 
for PTSD, should be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.  (The 
veteran's service medical records are 
contained in a brown envelope within the 
veteran's claims folder.)

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less 
likely than not" (less than 50% 
likelihood) that the veteran has PTSD 
that is based upon specified in-service 
stressors or any other psychiatric 
disorder that is related to the veteran's 
military service.  A complete rationale 
should be provided for any opinion or 
conclusion.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of the conclusion (e.g., 
diagnosis, etiology) as it is to find 
against the conclusion.

7.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
the benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


